Exhibit 10.12

FOURTH AMENDMENT TO REVOLVING CREDIT,

TERM LOAN AND SECURITY AGREEMENT

 

This FOURTH AMENDMENT TO REVOLVING CREDIT, TERM LOAN AND SECURITY AGREEMENT
(this “Amendment”) is made and entered into this 22nd day of April, 2002 and is
to be effective as of February 28, 2002, by and among AAF-MCQUAY INC., a
Delaware corporation “Borrower”); the various financial institutions listed on
the signature pages hereof and their respective successors and permitted assigns
which become “Lenders”; and PNC BANK, NATIONAL ASSOCIATION, a national
association (“PNC”), as collateral and administrative agent for Lenders (PNC,
together with its successors in such capacity, the “Agent”).

 

Recitals:

 

Agent, Lenders and Borrower are parties to a certain Revolving Credit, Term Loan
and Security Agreement dated September 30, 1999 (as at any time amended, the
“Credit Agreement”) pursuant to which Lenders have made certain revolving credit
and term loans to Borrower.

 

The parties desire to amend the Credit Agreement as hereinafter set forth.

 

NOW, THEREFORE, for TEN DOLLARS ($10 .00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

 

1.             Definitions.  All capitalized terms used in this Amendment,
unless otherwise defined herein, shall have the meaning ascribed to such terms
in the Credit Agreement.

 

2.             Amendments to Credit Agreement.  The Credit Agreement is hereby
amended by deleting the Section 6.7 in its entirety and inserting the following
in lieu thereof:

 

6.7  Consolidated Total Assets.  Maintain, at all times, Consolidated Total
Assets of at least $560,000,000.

 

3.             Consent to Prepayment of Indebtedness.  Notwithstanding the
provisions of Section 7.17 of the Credit Agreement, the Lenders hereby consent
to Borrower prepaying up to $1.045,000 of the Indebtedness evidenced by the
$3,300,000 City of Plymouth, Minnesota Industrial Development Revenue Bonds
(McQuay-Perfex Project) Series 1979.

 

--------------------------------------------------------------------------------


 

4.             Ratification and Reaffirmation.  Borrower hereby ratifies and
reaffirms the Obligations, each of the Loan Documents and all of Borrower’s
covenants, duties, indebtedness and liabilities under the Loan Documents.

 

5.             Acknowledgments and Stipulations.  Borrower acknowledges and
stipulates that the Credit Agreement and the other Loan Documents executed by
Borrower are legal, valid and binding obligations of Borrower that are
enforceable against Borrower in accordance with the terms thereof; all of the
Obligations are owing and payable without defense, offset or counterclaim (and
to the extent there exists any such defense, offset or counterclaim on the date
hereof, the same is hereby waived by Borrower); the security interests and liens
granted by Borrower in favor of Lender are duly perfected, first priority
security interests and liens; the unpaid principal amount of the Revolving A
Advances on and as of the opening of business on April 17, 2002, totaled
$49,151,216.59; the unpaid principal amount of the Revolving B Advances on and
as of the opening of business on April 17, 2002, totaled $0; and the unpaid
principal amount of the Term Loan on and as of the opening of business on April
17, 2002, totaled $13,725,000.00.

 

6.             Representations and Warranties.  Borrower represents and warrants
to Agent and Lenders, to induce Agent and Lenders to enter into this Amendment,
that no Default or Event of Default exists on the date hereof; the execution,
delivery and performance of this Amendment have been duly authorized by all
requisite corporate action on the part of Borrower and this Amendment has been
duly executed and delivered by Borrower; and all of the representations and
warranties made by Borrower in the Credit Agreement are true and correct on and
as o f the date hereof.

 

7.             Breach of Amendment.  This Amendment shall be part of the Credit
Agreement and a breach of any of any representation, warranty or covenant here
in shall constitute an Event of Default.

 

8.             Expenses of Agent and Lenders.  Borrower agrees to pay, on
demand, all reasonable costs and expenses incurred by Agent and Lenders in
connection with the preparation, negotiation and execution of this Amendment and
any other Loan Documents executed pursuant hereto and any and all amendments,
modifications, and supplements thereto, including, without limitation, the costs
and fees of Agent’s legal counsel and any taxes or expenses associated with or
incurred in connection with any instrument or agreement referred to herein or
contemplated hereby.

 

9.             Effectiveness; Governing Law.  This Amendment shall be effective
upon acceptance by Agent and Lenders  (notice of which acceptance is hereby
waived), whereupon the same shall be governed by and construed in accordance
with the internal laws of the State of New York.

 

10.          Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

11.          No Novation, etc.  Except as otherwise expressly provided in this
Amendment, nothing herein shall be deemed to amend or modify any provision of
the Credit Agreement or any of the other Loan Documents, each of which shall
remain in full force and effect.  This Amendment is not intended to be, nor
shall it be construed to create, a novation or accord and satisfaction, and the
Credit Agreement as herein modified shall continue in full force and effect.

 

2

--------------------------------------------------------------------------------


 

12.          Counterparts; Telecopied Signatures.  This Amendment may be
executed in any number of counterparts and by different parties to this
Amendment on separate counterparts, each of which, when so executed, shall be
deemed an original, but all such counterparts shall constitute one and the same
agreement.  Any signature delivered by a party by facsimile transmission shall
be deemed to be an original signature hereto.

 

13.          Further Assurances.  Borrower agrees to take such further actions
as Agent and Lenders shall reasonably request from time to time in connection
herewith to evidence or give effect to the amendments set forth herein or any of
the transactions contemplated hereby.

 

14.          Section Titles.  Section titles and references used in this
Amendment shall be without substantive meaning or content of any kind whatsoever
and are not a part of the agreements among the parties hereto.

 

15.          Release of Claims.  To induce Agent and Lenders to enter into this
Amendment, Borrower hereby releases, acquits and forever discharges Agent and
each Lender, and all their respective officers, directors, agents, employees,
successors and assigns of Lender, from any and all liabilities, claims, demands,
actions or causes of action of any kind or nature (if there be any), whether
absolute or contingent, disputed or undisputed, at law or in equity, or known or
unknown, that Borrower now has or ever had against Agent and each Lender arising
under or in connection with any of the Loan Documents or otherwise.  Borrower
represents and warrants to Agent and Lenders that Borrower has not transferred
or assigned to any Person any claim that Borrower ever had or claimed to have
against Agent or any Lender.

 

[Amendment continues on the following page]

 

3

--------------------------------------------------------------------------------


 

16.          Waiver of Jury Trial.  To the fullest extent permitted by
Applicable Law, the parties hereto each hereby waives the right to trial by jury
in any action, suit, counterclaim or proceeding arising out of or related to
this Amendment.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed under seal, and delivered by their respective duly authorized officers
on the date first written above.

 

ATTEST:

AAF-MCQUAY INC.

 

(“Borrower”)

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Name:

 

 

 

Title:

 

 

 

Title:

 

 

 

 

 

[CORPORATE SEAL]

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender and as Agent

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

US BANK N.A. (f/k/a Firstar Bank, N.A.), as a Lender

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

 

FLEET CAPITAL CORPORATION, as a Lender

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

BANK ONE, MICHIGAN, as a Lender

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

5

--------------------------------------------------------------------------------